Motion Granted; Dismissed and Memorandum Opinion filed October 6, 2022.




                                     In The

                      Fourteenth Court of Appeals

                               NO. 14-22-00608-CV

                          JENNIFER MARIS, Appellant

                                        V.
                             LORI FERRO, Appellee

                      On Appeal from the Probate Court No. 2
                              Harris County, Texas
                          Trial Court Cause No. 490321

                           MEMORANDUM OPINION

      This is an attempted appeal from a judgment in a proceeding to declare
heirship signed May 4, 2022. See Tex. Est. Code Ann. § 202.202. Appellant filed a
timely motion for new trial on June 3, 2022. Appellant’s notice of appeal was filed
August 18, 2022.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a).
      Appellant’s notice of appeal was not filed timely. A motion to extend time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but within
the 15-day grace period provided by Rule 26.3 for filing a motion to extend time.
See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the
predecessor to Rule 26). Appellant’s notice of appeal was not filed within the 15-
day period provided by Texas Rule of Appellate Procedure 26.3.

      On August 23, 2022, appellee filed a motion to dismiss the appeal for want
of jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no response.
Appellee’s motion is granted.

      Accordingly, the appeal is dismissed.



                                       PER CURIAM


Panel consists of Justices Spain, Poissant, and Wilson.




                                         2